Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3, 5, 7-8, 14-15, 17 and 21-31 are pending. 
	Claims 1-3, 5, 7-8, 14-15, 17 and 21-31 have been examined.
	Claims 1-2, 14 and 21 have been amended in the response filed 12/02/2020. 
	 Claims 9, 11-13 and 18 have been cancelled in the response filed 12/02/2020.
	New claims 22-31 have been added in the amendment filed 12/02/2020.
	The rejection of 19-20 under 35 U.S.C. 103 as being unpatentable over Shaarpour US PG PUB 2004/0244978  in view of Matzinger et al. US PG PUB 2010/0240802 (hereinafter “Matzinger”), Phatak US PG 2011/0245113 (hereinafter “Phatak”) as set forth above and further in view of Reitsma et al. US PG PUB 2006/0175090 (hereinafter “Reitsma”) is moot because Applicant has cancelled claims 19-20 in the amendment filed 12/02/2020.
The rejection of claims 14-15 and 17 under 35 U.S.C. 103 as being unpatentable over Shaarpour US PG PUB 2004/0244978 in view of Matzinger et al. US PG PUB 2010/0240802 (hereinafter “Matzinger”) and Phatak US PG 2011/0245113 (hereinafter “Phatak”) is withdrawn because Applicant has amended the claims to recite the oxidizer is sodium persulfate and Phatak only teaches ammonium sulfate. 


Election/Restrictions
Claims 1-3, 5, 7-8, 14-15, 17 and 21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:the independent claims require a second hydrogel comprising a composition distinct from that elected in the response to the election of species 9/24/2019. Applicant elected a collagen backbone and 2-acrylamido-2-methylpropane sulfonic acid as the synthetic side chains. Applicant had the choice in Election 3 to choose a combination of different particle compositions but did not so elect. Accordingly Applicant’s invention is restricted to the single hydrogel particle composition.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shaarpour US PG PUB 2004/0244978 in view of Matzinger et al. US PG PUB 2010/0240802 (hereinafter “Matzinger”) and Phatak US PG 2011/0245113 (hereinafter “Phatak”).
  


Claim 1:
Shaarpour teaches:
A method of providing conformance, fluid loss control, or diversion in a subterranean formation, comprising; see abstract teaches lost circulation material;
providing a treatment fluid comprising a base fluid; [0002] teaches drilling fluids;
wherein the base fluid comprises an aqueous salt solution; [0032] teaches salt water;
a first hydrogel particles; abstract teaches hydrogel; [0022] teaches hydrogel particles; 
and introducing the treatment fluid into a subterranean formation penetrated by a wellbore; see [0005]; 
second hydrogel particle; [0022] teaches “and the hydrogel particles which are present in an amount between 3% and 10% by weight” which is plural so there are a first and second hydrogel particle.
Applicant’s claimed second hydrogel particle composition is a non-elected species.
Shaarpour does not teach Applicant’s specific hydrogel composition,
wherein the first hydrogel particles comprises a modified biopolymers that is crosslinked, the modified biopolymers comprising a biopolymer backbone and synthetic side chains; wherein the biopolymer backbone comprises a collagen backbone, and wherein the synthetic side chains comprising acrylamidosulfonic acids, acrylamide-sulfonates, methacrylamido-sulfonic acids, methacrylamido sulfonates, and combinations thereof; a second hydrogel particle, wherein the second hydrogel particle comprises a crosslinked modified biopolymer comprising a polyaspartic acid backbone grafted with synthetic side chain comprising gamma- aminopropyltriethoxysilane, 2,aminoethyl-aminopropyl-trimethoxy silane; 2,a'minoethyl- aminopropyl-tripropylene oxide silane; 2, aminoethyl-aminopropyl-triethylene oxide silane; 2,aminomethyl-aminopropyl-trimethoxy silane; 2,aminopropylaminopropyl-trimethoxy silane; 1,trimethoxy-2,aminoethyl-2,aminopropyl disilane; 1,triethylene oxide-2,aminoethyl-2,- aminopropyl disilane; 1,tripropylene oxide-2, aminoethyl-2, aminopropyl disilane; 1,trimethoxy- 2, aminomethyl-2, aminopropyl disilane; 1,trimethoxy-2,aminopropyl-2,aminopropyl disilane; and 1,trimethoxy-2, aminoethyl-2, aminoethyl disilane, and combinations thereof
Matzinger teaches:
A method of providing conformance, fluid loss control, or diversion in a subterranean formation, comprising: [0054], [0056] teaches fluid loss; [0057] teaches “The examples show that the copolymers according to the invention have a very good action as a fluid loss additive even at high temperatures”; claim 40 recites a method of preventing fluid loss during drilling; 
providing a treatment fluid comprising a base fluid; [0028] teaches water as a base fluid; drilling fluids are taught in [0003]; 
wherein the base fluid comprises an aqueous salt solution, see [0058] teaches adding sea salt of NaCl to the drilling fluid;
and hydrogel particles, Claim Interpretation: a hydrogen particle is a particle that absorbs water; Collagen meets this definition and part of Applicant’s elected species: Collagen is taught as preferred in [0016];
wherein the hydrogel particles comprise modified biopolymers that are crosslinked, the modified biopolymers comprising a biopolymer backbone and synthetic side chains; collagen is the biopolymer backbone see [0016] and is modified with a synthetic side chain comprising 2 acrylamido-2-methylpropane sulphonic acid, see [0017]; that is crosslinked [0023] teaches crosslinking the biopolymers; 
wherein the biopolymer backbone comprises a collagen backbone, and wherein the synthetic side chains are derived from synthetic monomers selected from the group consisting of acrylamidosulfonic acids, acrylamide-sulfonates, methacrylamido- sulfonic acids, methacrylamido sulfonates, and combinations thereof.  Collagen is the biopolymer backbone, [0016] and is modified with a synthetic side chain comprising 2 acrylamido-2-methylpropane sulphonic acid, [0017];
and introducing the treatment fluid into a subterranean formation penetrated by a wellbore; [0014] teaches using the biopolymers as water retention agents in drilling operations which would mean they are introduced into a subterranean formation penetrated by a wellbore.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Shaarpour and use the hydrogel composition of Matzinger because Shaarpour teaches using hydrogel particles as desirable and Matzinger teaches a particular hydrogel composition that one having ordinary skill in the art would see as having a reasonable expectation of success performing fluid loss or diversion during drilling. 
 Shaarpour as modified by Matzinger do not expressly teach:
and contacting the first and second hydrogel particles in the subterranean formation with an oxidizer.

It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to include oxidizers in the treatment fluid as suggested by Phatak since Phatak teaches to add them for the purpose of reducing viscosity or as an oxygen scavenger. 
Matzinger does not expressly teach:
 comprising an acid.  
Phatak teaches methods of treating a subterranean formation (abstract) using hydrogels, see abstract. Salt solutions are disclosed in [0006] and acids are added to the solution to lower the pH to a desirable pH for hydrogel formation [0006].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Matzinger and add an acid to control pH for optimal hydrogel formation as taught by Phatak.

Claim 2:
Matzinger teaches:
further comprising allowing the first and second hydrogel particles to degrade over time in the subterranean formation, [0061] teaches allowing the hydrogel polymer to degrade over 45 days.  


Matzinger teaches:
further comprising forming a barrier comprising the hydrogel particles in the subterranean formation, wherein the barrier reduces flow of fluid through in the subterranean formation, reduces fluid loss from the treatment fluid or another treatment fluid introduced into the wellbore, and/or diverts a treatment fluid subsequently introduced into the wellbore to another portion of the subterranean formation, [0004] teaches water retention agents form a filter cake which is a barrier that reduces flow; [0057] teaches “The examples show that the copolymers according to the invention have a very good action as a fluid loss additive even at high temperatures”.

 Claim 5:
Matzinger teaches:
wherein the base fluid comprises an aqueous salt solution, see [0058] teaches drilling fluids having sea salt or NaCl.
Matzinger does not specifically teach the range:   having a salt concentration from about 0.1% to about 10% by weight.  
Matzinger teaches to concentrations of salt, one having 14 g of sea salt and the other 118.1 g of NaCl. The Examiner has attempted to calculate based on the data in Example 1.5 the weight percentages and they appear to be 1.5 wt% (sea salt) and 11 wt. Accordingly the first value falls within Applicant’s claimed range, thus covers Applicant’s claim. The second value 11 wt percent, while slightly over the claimed amount renders Applicant’s claimed range obvious, prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious).
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to include a salt in the aqueous base fluid in Applicant’s claimed range because Matzinger teaches to use 1.5 and 11 wt percent since it has been held a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and it is with in the ordinary skill in the art to optimize a salt concentration with a reasonable expectation of success. 

 Claim 7:
Matzinger teaches:
wherein the treatment fluid has a pH of from about 8 to about 12, [0028] teaches a pH of 8.5.



Shaarpour teaches:
wherein the first and second hydrogel particles may have an average particle size in the range of about 20 microns to about 200 microns; see [0043], teaches hydrogel particles overlapping Applicant’s claimed size. 
 
Claim 22:
Shaarpour does not specifically teach:
wherein the first and second hydrogel particles have an average article size in the range of about 5 microns to about 4000 microns
Shaarpour teaches:
 20 microns to 200 microns see [0043]. While the range is only slightly overlapping the examiner concludes that it would have been obvious to extend the range to 4000 microns because as a matter of routine optimization one having ordinary skill would recognize subterranean formational differences requiring larger particle size because of larger spaces, such as pore spaces. Of course the level of skill in the art is very high someone with a PhD and maybe 5 years experience would recognize that there are formational differences requiring different size particles even larger particles. In reaching this conclusion the Examiner has considered that Applicant’s specification presents no specific problem that the large range of particles sizes solves or any unexpected results resulting therefrom.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Shaarpour US PG PUB 2004/0244978  in view of Matzinger et al. US PG PUB 2010/0240802 (hereinafter “Matzinger”), Phatak US PG 2011/0245113 (hereinafter “Phatak”) as set forth above and further in view of Reitsma et al. US PG PUB 2006/0175090 (hereinafter “Reitsma”)

	Claim 8:
	Shaarpour teaches:
	wherein the treatment fluid is a drilling fluid; [0002] teaches drilling fluid. 
	Matzinger teaches:
wherein the treatment fluid is a drilling fluid, claim 40 recites a method of preventing fluid loss during drilling; drilling fluids are taught in [0003]; [0058] teaches drilling fluids;
Shaarpour as modified by Matzinger do not disclose:
circulated into a wellbore through a drill bit. 
While the Examiner considers this to be prima-facie obvious, Reitsma teaches at drilling systems comprising drill bits and drill tubulars, see [0003]. The drilling fluid flows through the drill tubulars and exits through the drill bit into a wellbore, [0003]. 
It would have been obvious to use the method of Reitsma with the method of Matzinger because circulating drilling fluids through drill bits is ubiquitous and is taught by Reitsma as an effective method of delivering drilling fluids. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shaarpour US PG PUB 2004/0244978  in view of Matzinger et al. US PG PUB 2010/0240802 (hereinafter .
Shaarpour as modified by Matzinger and Phatak do not disclose:
the oxidizer is sodium persulfate.
Phatak teaches to use ammonium persulfate as the breaker oxidizer.
Berkland teaches sodium persulfate, and ammonium persulfate (demonstrating their equivalents)  as an oxidizer and breaker, see [0075] teaches “Examples of such breakers include oxidizers such as sodium persulfate”. .
It would have been obvious to one having ordinary skill in the art to include the breaker system of Berkland, which teaches to use sodium persulfate as an oxidizer and breaker with the collagen polymer with poly(2 –acrylamido-2-methyl-1-propane sulfonic acid) because Berkland teaches to use them for controlled or delayed release to lower viscosity, see [0075] and Phatak teaches to use an oxidizer on the same compounds but suggests the ammonium salt in stead of the sodium salt, so the similarity would suggest to one of ordinary skill to the sodium salt, since the ammonium salt has been suggested.. 

Claims 14-15, 17 and 24-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Shaarpour US PG PUB 2004/0244978 in view of Matzinger et al. US PG PUB 2010/0240802 (hereinafter “Matzinger”) as set forth above and further in view of Berkland et al. US PG PUB 2008/0058229 (hereinafter “Berkland”).



Shaarpour teaches:
a treatment fluid comprising a base fluid; [0002] teaches drilling fluids;
wherein the base fluid comprises an aqueous salt solution; [0032] teaches salt water;
a first hydrogel particles; abstract teaches hydrogel; [0022] teaches hydrogel particles; 
a second hydrogel particle: [0022] teaches “and the hydrogel particles which are present in an amount between 3% and 10% by weight” which is plural so there are a first and second hydrogel particle.
Applicant’s claimed second hydrogel particle composition is a non-elected species.
Shaarpour does not teach Applicant’s specific hydrogel composition: wherein the first hydrogel particles comprises modified biopolymers that are crosslinked, the modified biopolymers comprising a biopolymer backbone and synthetic side chains derived from synthetic monomers, wherein the biopolymer backbone comprises a collagen backbone, and wherein the synthetic side chains comprise 2-acrylamido- 2methylpropane sulfonic acid;
 wherein the second hydrogel particle comprises modified biopolymers that are crosslinked, the modified biopolymers comprising a biopolymer backbone and synthetic side chains derived from synthetic monomers, wherein the biopolymer backbone comprises a collagen backbone, and wherein the synthetic side chains comprise gamma- aminopropyltriethoxysilane; and sodium persulfate as an oxidizer.
Matzinger teaches:
A treatment fluid comprising: drilling fluids are taught in [0003]
3Appl. No. 15/771,756a base fluid; [0028] teaches water as a base fluid;
wherein the base fluid comprises an aqueous salt solution, see [0058] teaches adding sea salt of NaCl to the drilling fluid,
and hydrogel particles, Claim Interpretation: a hydrogen particle is a particle that absorbs water; Collagen meets this definition and part of Applicant’s elected species: Collagen is taught as preferred in [0016];
wherein the hydrogel particles comprise modified biopolymers that are crosslinked, collagen is the biopolymer backbone, [0016] that is crosslinked [0023] teaches crosslinking the biopolymers, [0017] teaches modified with a synthetic side chain comprising 2 acrylamido-2-methylpropane sulphonic acid
the modified biopolymers comprising a biopolymer backbone, collagen is the biopolymer backbone. [0016];
 and synthetic side chains derived from synthetic monomers, [0017] teaches modified with a synthetic side chain comprising 2 acrylamido-2-methylpropane sulphonic acid;
wherein the biopolymer backbone comprises a collagen backbone, and wherein the synthetic side chains are derived from synthetic monomers selected from the group consisting of acrylamidosulfonic acids, acrylamide-sulfonates, methacrylamido- sulfonic acids, methacrylamido sulfonates, and combinations thereof.  Collagen is the biopolymer backbone, [0016] and is modified with a synthetic side chain comprising 2 acrylamido-2-methylpropane sulphonic acid, [0017].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Shaarpour and use the hydrogel composition of Matzinger because Shaarpour teaches using hydrogel particles as desirable and Matzinger 
Shaarpour as modified by Matzinger does not expressly teach:
sodium persulfate as an oxidizer or “comprising an acid”.  
Berkland teaches methods of treating a subterranean formation (abstract) using compositions for gel forming agents, see [0004] and breaking agents [0004]. Claimed poly( 2-acrylamido-2-methyl-1-propane sulfonic acid) and collagen are taught, see [0036].  Salt solutions are disclosed in [0033]. [0044] teaches that “the polyelectrolytes used ... only become charged at certain pH values. ...”poly(acrylic acids) and derivatives thereof are protonated (uncharged) at pH levels below about 4-6, however, at pH levels of at least about 4-6 the poly(acrylic acid) units ionize and take on a negative charge. Similarly, polyamines and derivatives thereof become charged if the pH of the solution is below about 4. Thus, the pH of the solution may be adjusted in order to optimize the polyelectrolyte complex formation. and acids are added to the solution to lower the pH to a desirable pH for hydrogel formation”.  This is a teaching to add an acid to affect polymerization. [0110] teaches to add an aqueous solution adjusted with HCl 1N. This is to prepare polyelectrolyte complexes at the proper pH as taught in the specification at [0044]. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Matzinger and add an acid to control pH for optimal hydrogel formation because Berkland teaches to add hydrochloric acid to modify the polymer growth between collagen and poly( 2-acrylamido-2-methyl-1-propane sulfonic acid) so one of ordinary skill in the art would have motivation to attempt the pH modification with HCl because 
Berkland teaches sodium persulfate as an oxidizer and breaker, see [0075] teaches “Examples of such breakers include oxidizers such as sodium persulfate”. 
It would have been obvious to one having ordinary skill in the art to include the breaker system of Berkland, which teaches to use sodium persulfate as an oxidizer and breaker with the collagen polymer with poly(2 –acrylamido-2-methyl-1-propane sulfonic acid) because Berkland teaches to use them for controlled or delayed release to lower viscosity, see [0075]. 

Claim 15:
Matzinger teaches:
wherein the base fluid comprises an aqueous salt solution, see [0058] teaches drilling fluids having sea salt or NaCl.
Matzinger does not specifically teach the range:  having a salt concentration from about 0.1% to about 10% by weight.  
Matzinger teaches to concentrations of salt, one having 14 g of sea salt and the other 118.1 g of NaCl. The Examiner has attempted to calculate based on the data in Example 1.5 the weight percentages and they appear to be 1.5 wt% (sea salt) and 11 wt. Accordingly the first value falls within Applicant’s claimed range, thus covers Applicant’s claim. The second value 11 wt percent, while slightly over the claimed amount renders Applicant’s claimed range obvious, since it has been held a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious).
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to include a salt in the aqueous base fluid in Applicant’s claimed range because Matzinger teaches to use 1.5 and 11 wt percent since it has been held a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and it is with in the ordinary skill in the art to optimize a salt concentration with a reasonable expectation of success.
  
Claim 17:
Matzinger teaches:
wherein the treatment fluid has a pH of from about 8 to about 12, [0028] teaches a pH of 8.5.





Shaarpour teaches:
A method of providing conformance, fluid loss control, or diversion in a subterranean formation, comprising; see abstract teaches lost circulation material;
providing a treatment fluid comprising a base fluid; [0002] teaches drilling fluids;
wherein the base fluid comprises an aqueous salt solution; [0032] teaches salt water;
hydrogel particles; abstract teaches hydrogel; [0022] teaches hydrogel particles; 
introducing the treatment fluid into a subterranean formation penetrated by a wellbore; see [0005]; 
Shaarpour does not teach Applicant’s specific hydrogel composition,
wherein the hydrogel particles comprise modified biopolymers that are crosslinked, the modified biopolymers comprising a biopolymer backbone and synthetic side chains; wherein the biopolymer backbone comprises a collagen backbone, and wherein the synthetic side chains comprise 2 acrylamido-2-methylpropane sulphonic acid,
and where the hydrogel particles are present in an amount of about 0.1% to about 2% by weight of the treatment fluid; [0020] and [0044] both teach to use the hydrogel in an amount of 1-10 % by weight of dry mix and to use an amount of dry mix of 50 pounds per barrel of H20. Because a 55 gallon barrel of H20 weights 450 gallons and the weight of hydrogel to barrel of H2O is .5 pound hydrogel to barrel that is .1 wt percent of hydrogel by weight of treatment fluid. 
Matzinger teaches:
A method of providing conformance, fluid loss control, or diversion in a subterranean formation, comprising: [0054], [0056] teaches fluid loss; [0057] teaches “The examples show that the copolymers according to the invention have a very good action as a fluid loss additive even at high temperatures”; claim 40 recites a method of preventing fluid loss during drilling; 
providing a treatment fluid comprising a base fluid; [0028] teaches water as a base fluid; drilling fluids are taught in [0003]; 
wherein the base fluid comprises an aqueous salt solution, see [0058] teaches adding sea salt of NaCl to the drilling fluid;
and hydrogel particles, Claim Interpretation: a hydrogen particle is a particle that absorbs water; Collagen meets this definition and part of Applicant’s elected species: Collagen is taught as preferred in [0016];
wherein the hydrogel particles comprise modified biopolymers that are crosslinked, the modified biopolymers comprising a biopolymer backbone and synthetic side chains; collagen is the biopolymer backbone see [0016] and is modified with a synthetic side chain comprising 2 acrylamido-2-methylpropane sulphonic acid, see [0017]; that is crosslinked [0023] teaches crosslinking the biopolymers; 
wherein the biopolymer backbone comprises a collagen backbone, and wherein the synthetic side chains are derived from synthetic monomers selected from the group consisting of acrylamidosulfonic acids, acrylamide-sulfonates, methacrylamido- sulfonic acids, methacrylamido sulfonates, and combinations thereof.  Collagen is the biopolymer backbone, [0016] and is modified with a synthetic side chain comprising 2 acrylamido-2-methylpropane sulphonic acid, [0017];
and introducing the treatment fluid into a subterranean formation penetrated by a wellbore; [0014] teaches using the biopolymers as water retention agents in drilling operations which would mean they are introduced into a subterranean formation penetrated by a wellbore.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Shaarpour and use the hydrogel composition of Matzinger because Shaarpour teaches using hydrogel particles as desirable and Matzinger teaches a particular hydrogel composition that one having ordinary skill in the art would see as having a reasonable expectation of success performing fluid loss or diversion during drilling. 
Shaarpour as modified by Matzinger does not expressly teach:
contacting the hydrogel particles in the subterranean formation with sodium persulfate or “comprising hydrochloric acid”.  
Berkland teaches methods of treating a subterranean formation (abstract) using compositions for gel forming agents, see [0004] and breaking agents [0004]. Claimed poly( 2-acrylamido-2-methyl-1-propane sulfonic acid) and collagen are taught, see [0036].  Salt solutions are disclosed in [0033]. [0044] teaches that “the polyelectrolytes used ... only become charged at certain pH values. ...”poly(acrylic acids) and derivatives thereof are protonated (uncharged) at pH levels below about 4-6, however, at pH levels of at least about 4-6 the poly(acrylic acid) units ionize and take on a negative charge. Similarly, polyamines and derivatives thereof become charged if the pH of the solution is below about 4. Thus, the pH of the solution may be adjusted in order to optimize the polyelectrolyte complex formation. and acids are added to the solution to lower the pH to a desirable pH for hydrogel formation”.  This 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Matzinger and add an acid to control pH for optimal hydrogel formation because Berkland teaches to add hydrochloric acid to modify the polymer growth between collagen and poly( 2-acrylamido-2-methyl-1-propane sulfonic acid) so one of ordinary skill in the art would have motivation to attempt the pH modification with HCl because Berkland teaches to do so will result in a greater hydrogel formation for the same hydrogel claimed by Applicant.
Berkland teaches sodium persulfate as an oxidizer and breaker, see [0075] teaches “Examples of such breakers include oxidizers such as sodium persulfate”. 
It would have been obvious to one having ordinary skill in the art to include the breaker system of Berkland, which teaches to use sodium persulfate as an oxidizer and breaker with the collagen polymer with poly(2 –acrylamido-2-methyl-1-propane sulfonic acid) because Berkland teaches to use them for controlled or delayed release to lower viscosity, see [0075]. 
	
	Claim 25. 
Matzinger teaches:
further comprising allowing the hydrogel particles to degrade over time in the subterranean formation, [0061] teaches allowing the hydrogel polymer to degrade over 45 days.  

Matzinger teaches:
further comprising forming a barrier comprising the hydrogel particles in the subterranean formation, wherein the barrier reduces flow of fluid through in the subterranean formation, reduces fluid loss from the treatment fluid or another treatment fluid introduced into the wellbore, and/or diverts a treatment fluid subsequently introduced into the wellbore to another portion of the subterranean formation, [0004] teaches water retention agents form a filter cake which is a barrier that reduces flow; [0057] teaches “The examples show that the copolymers according to the invention have a very good action as a fluid loss additive even at high temperatures”.

 Claim 27:
Matzinger teaches:
wherein the base fluid comprises an aqueous salt solution, see [0058] teaches drilling fluids having sea salt or NaCl.
Matzinger does not specifically teach the range:   having a salt concentration from about 0.1% to about 10% by weight.  
Matzinger teaches to concentrations of salt, one having 14 g of sea salt and the other 118.1 g of NaCl. The Examiner has attempted to calculate based on the data in Example 1.5 the weight percentages and they appear to be 1.5 wt% (sea salt) and 11 wt. Accordingly the first value falls within Applicant’s claimed range, thus covers Applicant’s claim. The second value 11 wt percent, while slightly over the claimed amount renders Applicant’s claimed range obvious, prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious).
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to include a salt in the aqueous base fluid in Applicant’s claimed range because Matzinger teaches to use 1.5 and 11 wt percent since it has been held a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and it is with in the ordinary skill in the art to optimize a salt concentration with a reasonable expectation of success. 

 Claim 28:
Matzinger teaches:
wherein the treatment fluid has a pH of from about 8 to about 12, [0028] teaches a pH of 8.5.



Shaarpour teaches:
wherein the first and second hydrogel particles may have an average particle size in the range of about 20 microns to about 200 microns; see [0043], teaches hydrogel particles overlapping Applicant’s claimed size. 
 
Claim 31:
Shaarpour does not specifically teach:
wherein the first and second hydrogel particles have an average article size in the range of about 5 microns to about 4000 microns
Shaarpour teaches:
 20 microns to 200 microns see [0043]. While the range is only slightly overlapping the examiner concludes that it would have been obvious to extend the range to 4000 microns because as a matter of routine optimization one having ordinary skill would recognize subterranean formational differences requiring larger particle size because of larger spaces, such as pore spaces. Of course the level of skill in the art is very high someone with a PhD and maybe 5 years experience would recognize that there are formational differences requiring different size particles even larger particles. In reaching this conclusion the Examiner has considered that Applicant’s specification presents no specific problem that the large range of particles sizes solves or any unexpected results resulting therefrom.

29 is rejected under 35 U.S.C. 103 as being unpatentable over Shaarpour US PG PUB 2004/0244978  in view of Matzinger et al. US PG PUB 2010/0240802 (hereinafter “Matzinger”), Phatak US PG 2011/0245113 (hereinafter “Phatak”) as set forth above and further in view of Berkland et al. US PG PUB 2008/0058229 (hereinafter “Berkland”)

	Claim 29:
	Shaarpour teaches:
	wherein the treatment fluid is a drilling fluid; [0002] teaches drilling fluid. 
	Matzinger teaches:
wherein the treatment fluid is a drilling fluid, claim 40 recites a method of preventing fluid loss during drilling; drilling fluids are taught in [0003]; [0058] teaches drilling fluids;
Shaarpour as modified by Matzinger do not disclose:
circulated into a wellbore through a drill bit. 
While the Examiner considers this to be prima-facie obvious, Reitsma teaches at drilling systems comprising drill bits and drill tubulars, see [0003]. The drilling fluid flows through the drill tubulars and exits through the drill bit into a wellbore, [0003]. 
It would have been obvious to use the method of Reitsma with the method of Matzinger because circulating drilling fluids through drill bits is ubiquitous and is taught by Reitsma as an effective method of delivering drilling fluids. 




Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. 
All of Applicant’s arguments rely on amendments to the claims. The rejections have been amended to reflect these changes and whether or not they limitations are anticipated or obvious over the prior art.
	Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Nasr-El-Din SPE 65017 (Nasr-El-Din, H. A., Fadhel, B. A., Al-Juaid, S. K., & Mohamed, S. K. (2001, January 1). Laboratory Evaluation of Biosealers. Society of Petroleum Engineers. doi:10.2118/65017-MS) teaches collagen biosealers in aqueous salt solutions incorporating acids for use in drilling fluids. Crosslinking is not disclosed. 
	2. US Patent No. 3,929,741 teaches swellable hydrophillic acrylamido polymers including Acrylamido-2-Methylpropane Sulfonic Acid. 
	3. US PG PUB 2010/0160488 teaches collagen polymers crosslinked with acrylamido polymers for completion of wellbores. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
								/Angela M DiTrani Leff/                                                                                                          Primary Examiner, Art Unit 3674                                                                                              

 /CHARLES R NOLD/ Examiner, Art Unit 3674